Case 2:14-cv-13710-SFC-DRG ECF No. 116, PageID.2655 Filed 11/19/20 Page 1 of 22




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 EQUAL EMPLOYMENT OPPORTUNITY
 COMMISSION,
                                                               Case No. 14-cv-13710
           Plaintiff,
                                                               Hon. Sean F. Cox
 DONNA STEPHENS, as TRUSTEE OF THE
 AIMEE A. AND DONNA STEPHENS TRUST,

           Plaintiff-Intervenor,

 v.

 R.G. & G.R. HARRIS FUNERAL HOMES,
 INC.,

           Defendant.
                                                         /

                           JOINT FINAL PRETRIAL ORDER

           The parties to the above captioned matter submit this Joint Final Pretrial

 Order in accordance with the Court’s June 18, 2018 Scheduling Order as updated

 and amended by minute order dated August 20, 2020 and Local Rule 16.2.

      I.      Jurisdiction

           This Court has jurisdiction pursuant to 28 U.S.C. §§ 451, 1331, 1337, 1343

 and 1345. This action is authorized and instituted pursuant to Section 706(f)(1) and

 (3) of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-
Case 2:14-cv-13710-SFC-DRG ECF No. 116, PageID.2656 Filed 11/19/20 Page 2 of 22




 5(f)(1) and (3) (“Title VII”), and Section 102 of the Civil Rights Act of 1991, 42

 U.S.C. § 1981a.

    II.      Plaintiff EEOC’s and Plaintiff-Intervenor’s (collectively,
             “Plaintiffs’”) Claims

          The Complaints state the following:

          Defendant engaged in unlawful employment practices at its Garden City,

 Michigan facility, in violation of Section 703(a)(1) of Title VII, 42 U.S.C.

 § 2000e-2(a)(1), by terminating Aimee Stephens’s employment because of sex.

          Defendant’s decision to fire Aimee Stephens was because of Stephens’s sex.

 Specifically, Defendant fired Stephens because Stephens is transgender, because of

 Stephens’s transition from male to female, and/or because Stephens did not

 conform to Defendant’s sex- or gender-based preferences, expectations, or

 stereotypes.

          As a result of Defendant’s discrimination, Stephens suffered emotional pain,

 suffering, inconvenience, loss of enjoyment of life, and humiliation. She also

 suffered lost wages and losses related to early withdrawal from her IRA account.

          Since September 9, 2012, Defendant engaged in unlawful employment

 practices, in violation of Section 703(a)(1) of Title VII, 42 U.S.C. § 2000e-2(a)(1),

 by providing a clothing allowance/work clothes to male employees but failing to

 provide such assistance to female employees because of sex.
Case 2:14-cv-13710-SFC-DRG ECF No. 116, PageID.2657 Filed 11/19/20 Page 3 of 22




       Since October 2014, Defendant engaged in unlawful employment practices,

 in violation of Section 703(a)(1) of Title VII, 42 U.S.C. § 2000e-2(a)(1), by

 providing unequal clothing benefits to female employees because of sex.

       In addition, Plaintiff-Intervenor asserts:

       Defendant argues below that the question of defendant’s liability for a

 violation of Title VII remains an open question to be litigated and tried, but that

 assertion is wholly at odds with rulings from this Court, the Sixth Circuit, and the

 Supreme Court.

       This Court has already held that Defendant violated Section 703(a)(1) of

 Title VII, 42 U.S.C. § 2000e-2(a)(1), when it fired Stephens for failing to comply

 with Defendant’s sex-based stereotypes. Equal Emp’t Opportunity Comm’n v. R.G.

 & G.R. Harris Funeral Homes, Inc., 201 F. Supp. 3d 837, 853 (E.D. Mich. 2016)

 (“Accordingly, for all of these reasons, the Court rejects the Funeral Home’s sex-

 specific dress code defense to the Title VII sex-stereotyping claim asserted on

 behalf of Stephens in this case.”). The Sixth Circuit affirmed that ruling, EEOC v.

 R.G. & G.R. Harris Funeral Homes, Inc., 884 F.3d 560, 567 (6th Cir. 2018)

 (granting “summary judgment to the EEOC on its unlawful-termination claim”),

 and the U.S. Supreme Court affirmed the Sixth Circuit’s judgment. Bostock v.

 Clayton Cty., Ga., 140 S. Ct. 1731, 1734 (2020) (holding that the “judgments of

 the Second and Sixth Circuits in Nos.17–1623 and 18–107 are affirmed.”). The
Case 2:14-cv-13710-SFC-DRG ECF No. 116, PageID.2658 Filed 11/19/20 Page 4 of 22




 Supreme Court’s affirmance of the Sixth Circuit’s decision left in place that court’s

 ruling that Defendant violated Title VII by terminating Stephens because she failed

 to comply with Defendant’s sex-based stereotypes. See Equal Emp’t Opportunity

 Comm’n v. R.G. &. G.R. Harris Funeral Homes, Inc., 884 F.3d 560, 574 (6th Cir.

 2018) (“reject[ing] the Funeral Home’s sex-specific dress code defense to the Title

 VII sex-stereotyping claim asserted on behalf of Stephens in this case” and

 “grant[ing] summary judgment to the EEOC on its sex discrimination claim”).

       The Supreme Court stated that it was not deciding certain issues related to

 “bathrooms, locker rooms, or anything else of the kind,” because “[t]he only

 question before us is whether an employer who fires someone simply for being

 homosexual or transgender has discharged or otherwise discriminated against that

 individual ‘because of such individual’s sex.’” Bostock, 140 S. Ct. at 1753. This

 question the Court answered in the affirmative.

       Though Defendant argues that the Court did not affirm liability on a sex-

 stereotyping theory, the use of different theories for reaching the same substantive

 conclusion that Defendant discriminated against Stephens because of her sex does

 not alter liability. Cf. Hively v. Ivy Tech Cmty. College of Ind., 853 F.3d 339, 345

 (7th Cir. 2017) (en banc) (“Although the analysis differs somewhat [between

 showing Title VII liability via a comparator method and an associational method],

 both avenues end up in the same place: sex discrimination.”). And even if the
Case 2:14-cv-13710-SFC-DRG ECF No. 116, PageID.2659 Filed 11/19/20 Page 5 of 22




 different legal theories could be understood as separately establishing liability, the

 Supreme Court did not overrule the Sixth Circuit’s holding as to the sex

 stereotyping theory and it therefore stands. See, e.g., In re Quality Stores, Inc., 354

 B.R. 840, 843 (W.D. Mich. 2006) (“Vermont’s argument ignores the most obvious

 impediment to its position—the existence of binding Sixth Circuit precedent

 holding that the abrogation of sovereign immunity in § 106(a) was a valid exercise

 of Congressional power. The Supreme Court did not vacate or reverse this holding

 in Hood or in Katz. On each occasion the Supreme Court declined to rule on the

 validity of § 106(a) and affirmed the Sixth Circuit’s decision on other grounds.

 This Court is therefore bound by the Sixth Circuit’s opinion in Hood.” (internal

 citations omitted)); Mastro v. Rigby, 764 F.3d 1090, 1094 (9th Cir. 2014) (“In In re

 Bellingham, we held that ‘consent permits a non-Article III judge to decide finally’

 a Stern claim. In Arkison, the Supreme Court affirmed our decision in In re

 Bellingham on other grounds . . . . The Supreme Court’s decision ‘not . . . to

 address . . . whether Article III permits a bankruptcy court, with the consent of the

 parties, to enter final judgment on a Stern claim’ leaves intact our holding that

 consent does, in fact, permit a bankruptcy court to enter final judgment on a Stern

 claim.” (internal citations omitted)); Chowdhury v. Worldtel Bangladesh Holding,

 Ltd., 746 F.3d 42, 50 n.8 (2d Cir. 2014) (“[T]he Supreme Court’s decision in

 Kiobel did not disturb the precedent of this Circuit that corporate liability is not
Case 2:14-cv-13710-SFC-DRG ECF No. 116, PageID.2660 Filed 11/19/20 Page 6 of 22




 presently recognized under customary international law and thus is not currently

 actionable under the ATS.” (internal citations omitted)).

           Defendant’s liability under Title VII for firing Stephens has already been

 decided and that there is nothing left to brief in this case.

       Both plaintiff and plaintiff-intervenor state:

       The plaintiffs reserve the right to supplement their arguments regarding

 liability if the Court determines that liability needs to be further explored, and to

 submit additional evidence on this issue if the Court determines that liability has

 not been decided.

    III.     Defendant’s Claims

       Defendant did not violate 42 U.S.C. § 2000e-2(a)(1) by deciding not to

 retain Aimee Stephens after Stephens declined to follow Defendant’s sex-specific

 dress code in accord with Stephens’s biological sex. The dress code—standard for

 the industry and consistent with federal law, including the EEOC’s existing

 compliance manual—is sex-specific. At all times, Harris administered its dress

 code based on biological sex, not gender identity. The EEOC and Stephens have

 not challenged the dress code. Instead, they say that it constitutes sex

 discrimination to apply a dress code based on biological sex rather than an

 employee’s internal sense of gender. Defendant disagrees and also disagrees that

 its employment decision was motivated by Stephens’s self-identification as
Case 2:14-cv-13710-SFC-DRG ECF No. 116, PageID.2661 Filed 11/19/20 Page 7 of 22




 transgender. The decisive consideration was Stephens’s insistence on violating the

 sex-specific dress code at work. Defendant would not have made the same decision

 had Stephens continued to conform to the dress code for male funeral directors

 while at work. And Defendant would have reached the same decision if a female

 funeral director had declared that she would not comply with the sex-specific dress

 code requirements based on biological sex.

       The Supreme Court’s decision in this case did not resolve the primary

 liability question. “The scope of a remand is determined by examining the entire

 order or opinion.” Scott v. Churchill, 377 F.3d 565, 570 (6th Cir. 2004) (emphasis

 added). And the entirety of the Supreme Court’s opinion here makes clear that the

 Court expressly disclaimed prejudging whether Title VII allows an employer to

 enforce a sex-specific dress-code policy based on sex, leaving that question open

 for this Court on remand. Bostock v. Clayton County, Georgia, 140 S. Ct. 1731,

 1753 (2020) (“[N]one of these other laws [sex-segregated bathrooms, locker

 rooms, and dress codes] are before us; we have not had the benefit of adversarial

 testing about the meaning of their terms, and we do not prejudge any such question

 today. . . . The only question before us is whether an employer who fires someone

 simply for being homosexual or transgender has discharged or otherwise

 discriminated against that individual ‘because of such individual’s sex.’”)

 (emphasis added); accord id. (“Firing employees because of a statutorily protected
Case 2:14-cv-13710-SFC-DRG ECF No. 116, PageID.2662 Filed 11/19/20 Page 8 of 22




 trait surely counts. Whether other policies and practices might or might not qualify

 as unlawful discrimination or find justifications under other provisions of Title VII

 are questions for future cases, not these.”).

       As for the Sixth Circuit’s opinion, it concluded that the EEOC was entitled

 to summary judgment based only on a sex-stereotyping theory. EEOC v. R.G. &

 G.R. Harris Funeral Homes Inc., 884 F.3d 560, 571–74 (6th Cir. 2018). And the

 Supreme Court did not affirm the Sixth Circuit’s ruling on this ground. In fact, the

 Supreme Court did not adopt or otherwise rely on a sex-stereotyping theory at all.

 Instead, the Supreme Court affirmed the Sixth Circuit’s sex-discrimination analysis

 under Title VII’s plain language. Bostock, 140 S. Ct. at 1738–54. And in that

 analysis, the Sixth Circuit specifically held that the EEOC “should have had the

 opportunity, either through a motion for summary judgment or a trial, to establish

 that the Funeral Home violated Title VII’s prohibition on discrimination on the

 basis of sex by firing Stephens because she was transgender and transitioning from

 male to female.” 884 F.3d at 580–81. Construing both the Supreme Court and

 Sixth Circuit opinions together, that is the scope of the mandate.

       Accordingly, the Court should order a briefing schedule for the parties to file

 cross-motions for summary judgment. If the Court’s ruling on those motions does

 not resolve the case, the Court should schedule a trial so a jury can determine

 whether Harris Funeral Homes decided not to retain Stephens because of
Case 2:14-cv-13710-SFC-DRG ECF No. 116, PageID.2663 Filed 11/19/20 Page 9 of 22




 Stephens’s refusal to comply with the company’s sex-specific dress code based on

 biological sex or, instead, “simply for being . . . transgender.” Bostock, 140 S. Ct.

 at 1753.

       The Ninth Circuit’s memorandum opinion in Kastl v. Maricopa County

 Community College District, 325 Fed. Appx. 492 (9th Cir. 2009), is illustrative of

 the proper path forward. (Justice Gorsuch, who authored the Supreme Court

 opinion here, sat on the Kastl panel by designation.) In Kastl, a “transsexual”

 plaintiff claimed a Title VII violation when the defendant employer declined to

 allow Kastl to use the opposite sex’s restroom facility until completion of sex

 reassignment surgery and then failed to renew the plaintiff’s employment contract.

 The panel cited Ninth Circuit precedent holding that “it is unlawful to discriminate

 against a transgender (or any other) person because he or she does not behave in

 accordance with an employer’s expectations for men or women.” Id. at 493. In

 other words, the opinion acknowledged that an employer violates Title VII for

 discharging an employee merely for being transgender. But after recognizing that

 Kastl’s complaint stated “a prima facie case of gender discrimination under Title

 VII,” the panel held that the employer “satisfied its burden of production under the

 second stage of the analysis set forth in McDonnell Douglas Corp. v. Green, 411

 U.S. 792 (1973), when it proffered evidence that it banned Kastle from using the

 women’s restroom for safety reasons.” Id. “Because Kastle did not put forward
Case 2:14-cv-13710-SFC-DRG ECF No. 116, PageID.2664 Filed 11/19/20 Page 10 of 22




  sufficient evidence demonstrating that [the employer] was motivated by Kastle’s

  gender, her claim is doomed at the third McConnell Douglas stage.” Id. (emphasis

  added). Accordingly, the employer was entitled to summary judgment. Id.

        So too here. Defendant has proffered evidence that it declined Stephens’s

  proposal to violate the company’s sex-specific dress code based on concerns for

  Stephens’s coworkers and the funeral home’s clients. It is now the EEOC’s and

  Intervenor’s burden to put forward sufficient evidence demonstrating that

  Defendant was actually motivated by Stephens’s gender. If they do, the issue must

  be presented to a fact finder. If they do not, Defendant is entitled to summary

  judgment, just like the employer in Kastl.

        The issue of what triable issues remain is so important that it warrants full

  briefing and oral argument, not mere statements and counter-statements in a final

  pretrial order. Nonetheless, Defendant notes that Plaintiff-Intervenor’s reliance on

  cases like In re Quality Stores, Mastro, and Chowdhurry is misplaced. In each of

  them, the Supreme Court’s opinion left intact a circuit court’s ruling or precedent.

  But that’s not what happened here.

        Until the Supreme Court ruled, the Sixth Circuit’s opinion was controlling.

  That Sixth Circuit said that (a) the EEOC was entitled to summary judgment on its

  sex-stereotyping theory because “the Funeral Home may not rely on its [sex-

  specific dress code] policy to combat the charge that it engaged in improper se
Case 2:14-cv-13710-SFC-DRG ECF No. 116, PageID.2665 Filed 11/19/20 Page 11 of 22




  stereotyping,” 884 F.3d at 574, and (b) the EEOC was entitled to pursue a claim

  that Defendant violated Title VII by “firing Stephens because she was

  transgender,” id. at 580. So what did the Supreme Court “affirm”? Only (b): “An

  employer who fires an individual merely for being gay or transgender defies the

  law.” 140 S. Ct. at 1754. Did the Court leave holding (a) intact? No. The Court

  expressly said that whether a sex-specific dress code “might or might not qualify as

  unlawful discrimination or find justifications under other provisions of Title VII

  are questions for future” decisions. Id. 1753 (emphasis added). What the Court

  “affirmed” was that the “EEOC should have had the opportunity, either through a

  motion for summary judgment or at trial, to establish that the Funeral Home

  violated Title VII’s prohibition on discrimination on the basis of sex by firing

  Stephens because she was transgender.” 884 F.3d at 580. That is the only

  interpretation that gives meaning to all aspects of the Supreme Court’s decision.

        As to the allegations regarding Defendant’s clothing benefits, Defendant

  leaves the EEOC to its proofs.

     IV.    Stipulated Facts

  The parties stipulate to the following facts at trial:

        1. Aimee Stephens was employed by Defendant as a Funeral

            Director/Embalmer starting in October 2007.

        2. On or about August 15, 2013, Defendant fired Aimee Stephens.
Case 2:14-cv-13710-SFC-DRG ECF No. 116, PageID.2666 Filed 11/19/20 Page 12 of 22




       3. Defendant’s employee manual specifies different dress codes for men

          and for women.

       4. Aimee Stephens complied with the dress code’s specifications for male

          employees from the time of hire until July 2013. Defendant purchased

          men’s suits for Stephens to wear and Stephens wore them.

       5. In July 2013, Stephens presented Defendant with a letter that is Plaintiffs’

          Exhibit 7, that she was a woman, that her name was Aimee, and that she

          would comply with Defendant’s dress code for women.

       6. After considering the letter for approximately two weeks, Defendant told

          Stephens that “[t]his is not going to work” and fired her. Defendant

          offered Stephens a severance package in exchange for a release of all

          claims.

       7. Stephens planned to return to work wearing female attire that complied

          with Defendant’s dress code for women.

       8. After being fired by Defendant, Aimee Stephens was either unemployed

          or employed in a job that paid her less than she was paid by Defendant

          from August 15, 2013 until December 26, 2014, when she was unable to

          continue work due to her medical condition.
Case 2:14-cv-13710-SFC-DRG ECF No. 116, PageID.2667 Filed 11/19/20 Page 13 of 22




       9. Aimee Stephens secured paid employment at Krysco LLC from

          approximately May 2014 to July 2014 and at VHS of Michigan from

          approximately July 2014 to December 2014.

       10. From her employment at Krysco LLC, Aimee Stephens earned

          $1,013.14.

       11. From her employment at VHS of Michigan, Aimee Stephens earned

          $13,068.09.

       12. As of December 26, 2014, Aimee Stephens became disabled and was no

          longer able to work.

       13. From December 2014 to March 2015, Aimee Stephens was on an unpaid

          medical leave of absence from VHS of Michigan.

       14. In 2013, Defendant paid Aimee Stephens compensation of $35,366.20,

          up through her termination on August 13, 2013.

       15. From the date Defendant fired Aimee Stephens (August 13, 2013) until

          the date she became disabled (December 26, 2014), Defendant would

          have paid her $77,805.64.

       16. During all relevant times, Defendant had a policy of matching

          employees’ contributions to their respective Roth IRA retirement

          accounts on a dollar-for-dollar basis, up to three percent of an employee’s

          earnings.
Case 2:14-cv-13710-SFC-DRG ECF No. 116, PageID.2668 Filed 11/19/20 Page 14 of 22




       17. At the time she was fired, Aimee Stephens was contributing over three

          percent of her earnings from Defendant to her Roth IRA retirement

          account.

       18. If Aimee Stephens had been employed between the date Defendant fired

          her (August 13, 2013) and the date she became disabled (December 26,

          2014), Defendant would have contributed three percent of Stephens’s

          earnings—namely, $2,334.17—in matching funds to her Roth IRA

          retirement account.

       19. In 2014, Aimee Stephens withdrew $15,745.40 from her Roth IRA

          retirement account to replace income lost when she was fired by

          Defendant.

       20. She would not have withdrawn this money from her Roth IRA in 2014 if

          she had not been fired.

       21. Early distributions from traditional Roth IRA retirement accounts incur

          withdrawal penalty fees and are subject to federal taxation.

       22. Aimee Stephens incurred a ten-percent financial penalty of $1,574.54 for

          the early withdrawal from her Roth IRA account.

       23. Aimee Stephens paid federal income taxes of $2,361.81 on the amount

          withdrawn from her Roth IRA account.
Case 2:14-cv-13710-SFC-DRG ECF No. 116, PageID.2669 Filed 11/19/20 Page 15 of 22




       24. Aimee Stephens’s lost wages from 2013 and 2014 and the losses

          associated with her early IRA withdrawal have accrued and continue to

          accrue prejudgment interest.

       25. Between September 9, 2012 and October 15, 2014, Defendant provided

          no clothing allowance or stipend for public-facing female employees at

          its funeral homes.

       26. During the same time frame, funeral directors were provided with two

          suits and ties at hire if full-time, and one suit and tie if part-time.

          Defendant expected these suits and ties to last for one to four years.

       27. In addition, funeral directors who were so furnished with suits could

          have them repaired and replaced as necessary.

       28. Prior to this litigation, Defendant had only one female applicant apply

          for an open funeral director position, and that applicant was not qualified.

       29. On October 15, 2014, Defendant began providing annual clothing

          stipends to non-funeral director, female public-facing employees.

       30. Defendant also provides a suit similar to the funeral director suit for

          male employees who interact with the public in positions other than

          funeral director. At the time of the litigation, all male employees, other

          than funeral directors, who interacted with the public were part-time and

          received one suit that was replaced when no longer serviceable.
Case 2:14-cv-13710-SFC-DRG ECF No. 116, PageID.2670 Filed 11/19/20 Page 16 of 22




         31. Said stipends consist of $150 checks for full-time females and $75

            checks for part-time females. These stipends were paid annually.

         32. The cost to Defendant of each suit provided to male employees was

            $235. Defendant expected these suits to last one to four years.

         33. Defendant does not provide a clothing allowance or suit to employees

            who are not expected to have client contact, whether male or female.

    V.      Issues of Fact to Be Litigated

         1. Defendant contends that following issues of fact remain to be litigated:

               A.     Whether Defendant’s decision not to retain Stephens was

                      motivated by Stephens’s refusal to comply with Defendant’s

                      sex-specific dress code based on biological sex or was, instead,

                      simply for being transgender.

               B.     Whether Defendant administers the dress code based on its

                      employees’ biological sex.

               C.     Defendant’s dress code is consistent with the standard for the

         industry.

         2. The Plaintiff-Intervenor contends that liability has been established by

            the Sixth Circuit, which ruling was affirmed by the United States

            Supreme Court, so these issues do not need to be litigated. The
Case 2:14-cv-13710-SFC-DRG ECF No. 116, PageID.2671 Filed 11/19/20 Page 17 of 22




          Commission reserves the right to further brief on the issue if necessary.

          See discussion above in Sections II and III.

       3. The Commission and Plaintiff-Intervenor contend that the following

          issues of fact need to be litigated:

          A. The amount of compensatory damages to be awarded to Plaintiff-

             Intervenor.

          B. Whether Aimee Stephens engaged in reasonable efforts to find other

             employment after Defendant fired her.

          C. Whether Defendant’s clothing policy violated Title VII, and if so, the

             amount of pecuniary compensatory damages to be paid to female

             employees to make them whole for unequal clothing allowance

             benefits from September 9, 2012 to the present, if any.

    VI.   Issues of Law to Be Litigated

       1. Defendant contends that this issue remains to be litigated: Whether

          Defendant’s enforcement of its sex-specific dress code based on

          biological sex violated Title VII.

       2. Plaintiff-Intervenor argues otherwise as set forth above in Section II, and

          the Commission reserves the right to further brief on the issue if

          necessary.

       3. Whether Defendant’s clothing-benefits policy violated Title VII.
Case 2:14-cv-13710-SFC-DRG ECF No. 116, PageID.2672 Filed 11/19/20 Page 18 of 22




    VII. Evidence Problems Likely to Arise at Trial

          None anticipated.

    VIII. Witnesses

          A. Plaintiffs Intend to Call:

             1. Aimee Stephens (via videotaped trial deposition and deposition

                transcript)

             2. Donna Stephens

          B. Plaintiffs May Call:

             1. Thomas Rost

             2. Shannon Kish

             3. If the Court determines that liability has not been established,

                Plaintiffs reserve the right to identify additional witnesses.

          C. Defendants Intend to Call:

             1. Aimee Stephens (via videotaped trial deposition and 12-16-15

             deposition)

             2. Thomas Rost

          D. Defendants May Call:

                1. Ms. Dolores Nemeth

                2. Ryan Kish

                3. Shannon Kish
Case 2:14-cv-13710-SFC-DRG ECF No. 116, PageID.2673 Filed 11/19/20 Page 19 of 22




                    4. Troy Shaffer

                    5. Cody Higley

                    6. George Crawford

                    7. Matthew Rost

                    8. Michelle Peterson

                    9. David Kowaleski

                    10. David Cash

    IX.        Exhibits

               A. Plaintiffs’ Exhibits

     Exh.          Bates No.     Document Description                 Defendant’s
     No.                                                              Objection
       1.                        2013 W-2 for Aimee Stephens’s
                                 employment with Defendant
          2.                     2014 W-2 for Aimee Stephens’s
                                 employment at Krysco LLC
          3.                     2014 W-2 for Aimee Stephens’s
                                 employment at VHS of Michigan
          4.                     August 22, 2013 earnings statement
                                 for Aimee Stephens’s employment
                                 with Defendant
          5.                     2014 1099-R for Aimee Stephens
          6.                     2014 1040 for Aimee Stephens
          7.       15-16         July 31, 2013 letter from Aimee
                                 Stephens to “Friends and Co-
                                 Workers”
          8.       52-525;       ADP Easy Pay Payroll Register and
                   528-2710      Master List of Payroll Records for
                                 Defendant from 12-25-2011 to 12-
                                 21-2014
Case 2:14-cv-13710-SFC-DRG ECF No. 116, PageID.2674 Filed 11/19/20 Page 20 of 22




          10.      HFH Bates Select Financial Data 2012-2014
                   19
          11.      HFH Bates Stipend Checks paid to female
                   144-183   employees and suit billing data for
                             male employees, 2014-2015
          12.      HFH       List of Male Employees provided
                   Bates 17- suits and female employees
                   18        provided clothing stipends


               B. Defendant’s Exhibits

      Exh. No. Bates No.           Document Description              Plaintiffs’
                                                                     Objection
          1.                       W-4 employee’s withholding
                                   allowance certificate dated
                                   October 1, 2007 when Anthony
                                   B. Stephens began employment
                                   with Harris funeral homes

          2.                       Cover letter and resume of
                                   Anthony B. Stephens submitted
                                   to Harris funeral homes when
                                   applying for the position of
                                   funeral director

          3.       EEOC002717 Harris funeral homes employee
                              manual presented to Stephens
                   etc.       upon beginning employment
                              and 2007



     X.        Damages

          Plaintiff and Plaintiff-Intervenor will be seeking damages in the form of

  backpay for lost wages and losses related to the IRA account withdrawal, in the

  amount of $69,994.93 plus prejudgment interest on that amount, plus
Case 2:14-cv-13710-SFC-DRG ECF No. 116, PageID.2675 Filed 11/19/20 Page 21 of 22




  compensatory damages for the emotional distress inflicted by the Defendant as a

  result of the unlawful termination of Stephens in an amount to be determined by

  the jury. Costs, post-judgment interest, and attorneys’ fees also will be sought in

  post-judgment relief.

        Plaintiff EEOC will also seek pecuniary compensatory damages for unpaid

  clothing allowances should liability under Title VII be established.

     XI.   Trial

           A. Jury/Nonjury: Assuming Defendant’s expected motion for summary

               judgment does not resolve the case, this is a jury trial.

           B. Length:

               1.    Plaintiff and Plaintiff-Intervenor estimate that their portion of

                this trial will take approximately one day running from 8:30 AM to

                1:30 PM, not including jury deliberations.

               2.    Defendant estimates that its portion of this trial will take

                approximately two days on the same schedule.

     XII. Settlement Discussions

        The parties have engaged in settlement discussions, including most recently

  an exchange of emails on October 8 and 9. Although they agree on the amount of

  back pay and IRA-related damages to which Plaintiff-Intervenor would be entitled,

  the parties do not agree about either compensatory damages for Plaintiff-Intervenor
Case 2:14-cv-13710-SFC-DRG ECF No. 116, PageID.2676 Filed 11/19/20 Page 22 of 22




  nor on her claim for attorney fees. Neither side has closed off further discussions,

  and further exchange of information is likely.

     XIII. Trial Briefs and Jury Instructions

          The parties agree that they will comply with the Court's instructions

  regarding the content and timing of trial briefs and jury instructions.

     XIV. Juror Expenses

          Each party acknowledges that the Court may assess juror expenses under LR

  38.2.

  Respectfully Submitted,

  EQUAL EMPLOYMENT                                     R.G. & G.R. HARRIS
  OPPORTUNITY COMMISSION                               FUNERAL HOMES, INC.

  By:__/s/_Dale Price_______________                   By:__/s/ Joel Kirkpatrick_
  DALE PRICE (P55578)                                  JOEL KIRKPATRICK

  Date: November 17, 2020                              Date: November 18, 2020


  THE AIMEE A. AND DONNA STEPHENS TRUST

  By:___/s/ John Knight________
  JOHN KNIGHT
  Date: November 17, 2020


          SO ORDERED.

  Dated: November 19, 2020                       s/Sean F. Cox
                                                 Sean F. Cox
                                                 U. S. District Judge
